MILBURN, Circuit Judge,
concurring.
I concur in Judge Merritt’s opinion. However, I would point out that we can take judicial notice that invocations and benedictions at public school commencements have been a traditional practice since the beginning of the public schools in this country. Further, I would stress that in order for these ceremonial prayers to meet constitutional muster, the prayers offered must be nonsectarian and nondenominational. Moreover, the prayers offered must be similarly secular to those invocations and benedictions given at public governmental-sponsored occasions as in state legislatures, in the courts, and in Congress as approved by Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983).
In my view, ceremonial school commencement prayers must not only meet these criteria, but must also meet the test in Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971); i.e., they advance a secular rather than a religious purpose of formally opening and closing the commencement ceremony and festivities; they do not have the primary effect of advancing religion; and they do not foster excessive entanglement of religion. However, most, if not all, of the challenged prayers, and especially that which is set out in footnote 2 of Judge Merritt’s opinion, do not meet the criteria of the Lemon test.
If a prayer is nonsectarian and nondenominational, it does not cross that boundary of putting the state’s imprint on religion. Only if a prayer violates those principles set out above does it cross that boundary. Further, in my view, our decision in this case should be limited to ceremonial public school commencement exercises.